DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 01/04/2022 is acknowledged.  Claim 1 has been amended.  Claims 5 and 8 have been cancelled. Claims 1-4 and 6-7 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 10/07/2021.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. WO 2016/012764 in view of Matsukuma et al. US 2017/0234171 (Matsukuma’171).
Regarding claim 1, Schulte discloses (see Figs. 1 and 6):
A compressed air energy storage power generation device comprising: 
an electric compressor 3 configured to compress air using electric power 4 (during energy storage, flow direction indicated with solid arrows);

an expansion generator 3 configured to generate power by expanding the compressed air supplied from the pressure accumulation unit 12 (during energy recovery, flow direction indicated with hollow arrows); 
a first water storage unit 16 and a second water storage unit 18 configured to store liquid water, and fluidly connected to each other (“The other thermal fluid is typically pressurized water which is used for heat transfer and storage in the temperature range from ambient up to 250°C.” p. 4, l. 126-128, “Pressurised water is considered to be the best choice as a low temperature liquid because of its constant, high specific heat capacity, high thermal conductivity and of course low cost.” p. 18, l. 559-562); 
a first heat exchanger 9, 40 configured to exchange heat between the compressed air flowing from the electric compressor 3 to the pressure accumulation unit 12 and the water flowing from the first water storage unit 16 to the second water storage unit 18, the first heat exchanger being configured to cool the compressed air and heat the water (during energy storage, flow direction indicated with solid arrows); 
a second heat exchanger 9, 40 configured to exchange heat between the compressed air flowing from the pressure accumulation unit 12 to the expansion generator 3 and the water flowing from the second water storage unit 18 to the first water storage unit 16, the second heat exchanger being configured to heat the compressed air and cool the water (during energy recovery, flow direction indicated with hollow arrows); and 
a liquid maintaining unit (water pump 17 and pressurized water storage tanks 16, 18) configured to maintain the water in a liquid form by pressurizing the water flowing through the 
wherein the electric compressor 3 and the expansion generator 3 are an integrated compression-expansion combined machine 3, 
wherein the first heat exchanger 9, 40 and the second heat exchanger 9, 40 are a single heat exchanger 9, 40 (respectively), 
wherein the compressed air energy storage power generation device further comprises a high-pressure stage machine 6 connected in series to the integrated compression-expansion combined machine 3, and 
wherein the high-pressure stage machine 6 has a function of compressing air using the electric power (during energy storage, flow direction indicated with solid arrows) and a function of expanding the compressed air to generate electric power (during energy recovery, flow direction indicated with hollow arrows).

Schulte is silent regarding:
wherein the integrated compression-expansion combined machine includes a plurality of integrated compression-expansion combined machines connected in parallel.

wherein the compressors/expanders (analogous to the integrated compression-expansion combined machine) includes a plurality of compressors/expanders connected in parallel (“In the aforementioned embodiments, examples have been shown in which the device comprises one air compressor and one air power generator. However, a plurality of the air compressors and the air power generators may be connected in parallel. The number of units may be selected according to amounts of input power and output power (kW).” [0178]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Schulte as taught by Matsukuma’171 to connect a plurality of the integrated compression-expansion combined machines in parallel in order to accommodate higher amounts of input and output power (Matsukuma’171 [0178]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. WO 2016/012764 in view of Matsukuma et al. US 2017/0234171 (Matsukuma’171) as applied to claim 1 above, and further in view of Vanwalleghem et al. WO 2018/141057.
Regarding claim 2, the combination of Schulte and Matsukuma’171 is silent regarding:
wherein the liquid maintaining unit pressurizes the water so that a boiling point of the water flowing through the first heat exchanger is within a range of +20°C to +50°C with respect to a temperature of the compressed air supplied to the first heat exchanger.
Vanwalleghem teaches that “In embodiments of the thermal storage subsystem 120 employing sensible heat storage, pressurized water, or any other suitable fluid and/or coolant, may be employed as the sensible heat storage medium. Such water is pressurized and maintained at an operating pressure that is sufficient to generally keep the water in its liquid phase during the 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to have selected a pressure of the water so that a boiling point of the water flowing through the first heat exchanger is within a range of +20ºC to +50ºC with respect to a temperature of the compressed air supplied to the first heat exchanger in the combination of Schulte and Matsukuma’171 as taught by Vanwalleghem in order to ensure that the water is kept in its liquid phase during the heat absorption process so as to retain the advantageous heat transfer and storage characteristics thereof, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  MPEP 2144.05 II.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. WO 2016/012764 in view of Matsukuma et al. US 2017/0234171 (Matsukuma’171) as applied to claim 1 above, and further in view of Matsukuma et al. WO 2016/181841 (citing corresponding US 2019/0170026 for translation) (Matsukuma’841).
Regarding claim 3, the combination of Schulte and Matsukuma’171 teaches (Schulte):
a water amount regulating unit 17 configured to regulate a flow rate of the water flowing through the first heat exchanger 9, 40; and 
a temperature of the water after being heated in the first heat exchanger (160°C, p. 7, l. 217) is within a range of -5°C to -20°C with respect to a temperature of the compressed air supplied to the first heat exchanger (180°C, p. 6, l. 180).

a control device configured to control the water amount regulating unit.
Matsukuma’841 teaches:
a control device 48a, 48b configured to control the water amount regulating unit 46, 52 (“the control devices 48a and 48b adjust the flow rate of the heat medium by the first pump 46 and the second pump 52 to adjust the temperature of the heat medium, and maintain the heat medium, which is stored in the heat medium tank 20, at an optimum set heat storage temperature, and maintain the compressed air, which is supplied to the expander 14, at an optimum set power generation temperature, thereby maintaining the efficiency of the system” [0067]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Schulte and Matsukuma’171 with that of Matsukuma’841 to include a control device configured to control the water amount regulating unit so as to maintain the heat medium and compressed air at their respective optimum set temperatures in order to maintain the efficiency of the system (Matsukuma’841 [0067]). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. WO 2016/012764 in view of Matsukuma et al. US 2017/0234171 (Matsukuma’171) as applied to claim 1 above, and further in view of Campbell et al. US 2011/0058637.
Regarding claim 4, the combination of Schulte and Matsukuma’171 teaches (Schulte):
wherein the liquid maintaining unit (water pump 17 and pressurized water storage tanks 16, 18) includes: a pump 17 configured to pressurize the water (Schulte p. 7, l. 213-218). 
The combination of Schulte and Matsukuma’171 is silent regarding:

a regulator configured to maintain a high pressure in the first water storage unit and a high pressure in the second water storage unit using nitrogen in the nitrogen tank so that the water in the first water storage unit and the water in the second water storage unit are maintained in a liquid form (Schulte discloses its water storage tanks 16, 18 being pressurized, but does not specify how the tanks are pressurized).
Campbell teaches (see Fig. 1):
a nitrogen tank 160 fluidly connected to the pressurized liquid storage unit 130, the nitrogen tank being configured to store high-pressure nitrogen; and 
a regulator 150 configured to maintain a high pressure in the pressurized liquid storage unit 130 using nitrogen in the nitrogen tank 160 so that the liquid in the pressurized liquid storage unit 130 is maintained in a liquid form (“As noted, the defined pressure threshold is set to facilitate system coolant within the coolant loop 120 of liquid-based cooling system 101 remaining single-phase throughout an operational temperature range of the system coolant within the coolant loop. In one specific example, the regulator mechanism is a pressure regulator valve, and the pressurized fluid source 160 is a pressurized tank of nitrogen gas. The tank of nitrogen gas is assumed to be significantly higher in pressure than the desired system coolant operating pressure (i.e., the defined pressure threshold), with the pressure regulator valve maintaining pressure within the pressure vessel at or above the desired pressure.” [0030]) (Although Campbell is about cooling electronic devices, it is analogous art because it is reasonably pertinent to the problem with which the applicant was concerned, i.e. pressurizing a fluid to keep it in the liquid state).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. WO 2016/012764 in view of Matsukuma et al. US 2017/0234171 (Matsukuma’171) and Vanwalleghem et al. WO 2018/141057 as applied to claim 2 above, and further in view of Matsukuma et al. WO 2016/181841 (citing corresponding US 2019/0170026 for translation) (Matsukuma’841).
Regarding claim 6, the combination of Schulte, Matsukuma’171, and Vanwalleghem teaches (see Schulte):
a water amount regulating unit 17 configured to regulate a flow rate of the water flowing through the first heat exchanger 9, 40; and 
a temperature of the water after being heated in the first heat exchanger (160°C, p. 7, l. 217) is within a range of -5°C to -20°C with respect to a temperature of the compressed air supplied to the first heat exchanger (180°C, p. 6, l. 180).
The combination of Schulte, Matsukuma’171, and Vanwalleghem is silent regarding:
a control device configured to control the water amount regulating unit.
Matsukuma’841 teaches:
a control device 48a, 48b configured to control the water amount regulating unit 46, 52 (“the control devices 48a and 48b adjust the flow rate of the heat medium by the first pump 46 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Schulte, Matsukuma’171, and Vanwalleghem with that of Matsukuma’841 to include a control device configured to control the water amount regulating unit so as to maintain the heat medium and compressed air at their respective optimum set temperatures in order to maintain the efficiency of the system (Matsukuma’841 [0067]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte et al. WO 2016/012764 in view of Matsukuma et al. US 2017/0234171 (Matsukuma’171) and Vanwalleghem et al. WO 2018/141057 as applied to claim 2 above, and further in view of Campbell et al. US 2011/0058637.
Regarding claim 7, the combination of Schulte, Matsukuma’171, and Vanwalleghem teaches (see Schulte):
wherein the liquid maintaining unit (water pump 17 and pressurized water storage tanks 16, 18) includes: a pump 17 configured to pressurize the water (Schulte p. 7, l. 213-218). 
The combination of Schulte, Matsukuma’171, and Vanwalleghem is silent regarding:
a nitrogen tank fluidly connected to the first water storage unit and the second water storage unit, the nitrogen tank being configured to store high-pressure nitrogen; and 
a regulator configured to maintain a high pressure in the first water storage unit and a high pressure in the second water storage unit using nitrogen in the nitrogen tank so that the 
Campbell teaches (see Fig. 1):
a nitrogen tank 160 fluidly connected to the pressurized liquid storage unit 130, the nitrogen tank being configured to store high-pressure nitrogen; and 
a regulator 150 configured to maintain a high pressure in the pressurized liquid storage unit 130 using nitrogen in the nitrogen tank 160 so that the liquid in the pressurized liquid storage unit 130 is maintained in a liquid form (“As noted, the defined pressure threshold is set to facilitate system coolant within the coolant loop 120 of liquid-based cooling system 101 remaining single-phase throughout an operational temperature range of the system coolant within the coolant loop. In one specific example, the regulator mechanism is a pressure regulator valve, and the pressurized fluid source 160 is a pressurized tank of nitrogen gas. The tank of nitrogen gas is assumed to be significantly higher in pressure than the desired system coolant operating pressure (i.e., the defined pressure threshold), with the pressure regulator valve maintaining pressure within the pressure vessel at or above the desired pressure.” [0030]) (Although Campbell is about cooling electronic devices, it is analogous art because it is reasonably pertinent to the problem with which the applicant was concerned, i.e. pressurizing a fluid to keep it in the liquid state).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Schulte, Matsukuma’171, and Vanwalleghem with that of Campbell in order to pressurize the water storage tanks and to maintain pressure .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/02/2022


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Wednesday, March 2, 2022